It appears from the record that the judgment appealed from was rendered at a term of the county court which ended October 4, 1924; and it further appears that the appeal bond was not filed in said court until November 8, 1924. To confer power on this court to hear and determine the appeal, the bond must have been filed within 20 days after the expiration of said term of said court. As it was not, this court cannot do otherwise than dismiss the appeal. Article 2084, Vernon's Statutes; Farmer v. McKinley (Tex.Civ.App.) 208 S.W. 408; Mfg. Co. v. Shahady (Tex.Civ.App.)258 S.W. 207. *Page 1087